DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 and 25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the UV inkjet composition” in line 2-3. There is insufficient antecedent basis for this claim limitation. Furthermore, it is vague and indefinite as it is unclear which inkjet composition applicant is referring to as claim 1 does not include a inkjet composition as referred.
Claims 19-23  contains the trademark/trade name “PHTOMER 4713” “PHOTOMER 4703” “EB 170”.  It is noted that if “GENORAD 16” is a trademark/trade name, then claim 23 would also be considered indefinite. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe materials or composition and, accordingly, the identification/description is indefinite.
Claim 25 recites “the electronic components” in line 4. It is vague and indefinite as it is unclear whether for each of the “electronic components” whether the applicant is referring to all of the “one or more electronic components” or some of the “one or more electronic components” as recited (in line 3 of claim 25). 
Specification
The use of the term “Genorad 16” “Irgastab UV 22”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Allowable Subject Matter
Claims 1 – 4, 6, 8, 10-11, 15, 17, 24, 27, and 28 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Chauhan (US 2015/084207 A1), as also discussed in the Written Opinion of the ISA, teaches a method for producing a three dimensional structure (Fig. 1; package structure 10) with conductive material embedded in a non-conductive structure (Fig. 1; metal interconnects 38), comprising producing a second layer with a non-conductive portion (Fig 1; polyamide layer denoted as 16) and an electroplated conductive portion ([0031]: metal interconnects 38 comprise “POL interconnects” that are formed as robust electroplated copper interconnects that form direct electrical connections in the device 12) upon a previously produced first layer with a non-conductive portion (Fig 1: polyamide layer 14) and an electroplated conductive portion ([0031]), wherein electroplated conductive portions of the first and second layers are in co-conduction (Fig 1 metal interconnects 38 are in co-conduction connection through device 12).
However, Chauhan fails to teach printing a first layer of non-conductive matter on a composite conductive substrate, such that the conductive pattern of the first layer left empty from said non-conductive matter; filling the empty conductive pattern with conductive matter by electroplating …as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 18- 23, and 25, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0242024 A1 – Lazarus et al teaches selective electroplating of 3D printed parts ([0020]-[0022]) and complicated 3D parts on demand (including electronic and magnetic components) using multiple additive manufacturing materials including at least one material suitable for immediate electroplating to thereby improve aesthetics, improve mechanical properties, increase conductivity, add a magnetic response and/or achieve other design/performance goals.
US 2021/0178686 A1 – teaches increasing electrical conductivity at selected locations of a 3D object including electroplating. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743